                                        THE UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF OHIO

                    IN RE:                                        )   CHAPTER 13
                                                                  )   CASE NO: 19-50094
                    Joy L. Fowler                                 )
                                                                  )   ALAN M. KOSCHIK
                                                                  )   BANKRUPTCY JUDGE
                                                DEBTOR(S)         )
                                                                  )   NOTICE THAT CHAPTER 13 PLAN
                                                                  )   CANNOT BE CONFIRMED


                    Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby states that the above
                    Chapter 13 Plan cannot be confirmed for the following reason(s):

                        341 Meeting of Creditors has not been concluded.

                       No payments have been made into the plan.

                    The Trustee is filing this as a courtesy to the attorney of record in this case. The Trustee
                    requests that if any action is needed by Debtor(s) counsel that said counsel take necessary
                    steps to conclude the pending matter(s) so that the Trustee may recommend confirmation of
                    this case at the next scheduled confirmation hearing.



                    Respectfully submitted,


                    /s/ Keith L. Rucinski
CHAPTER 13
                    Keith L. Rucinski,Chapter 13 Trustee
Keith L. Rucinski   Ohio Reg. No. 0063137
     Trustee        Joseph A. Ferrise, Staff Attorney
Akron, OH 44308
 (330)762-6335      Ohio Reg., No 0084477
       Fax          Akron, OH 44308
 (330)762-7072      Tel 330.762.6335
                    Fax 330.762.7072
                    krucinski@ch13akron.com
                    jferrise@ch13akron.com




              19-50094-amk          Doc 24    FILED 04/04/19     ENTERED 04/04/19 14:26:48           Page 1 of 2
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 04/04/2019, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Joy L. Fowler
                    3761 Northview Drive
                    Stow, OH 44224

                    Via ECF

                    JOHN S CETOR, ESQ (jcetor@ohiolegalclinic.com)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 04/04/2019                   By: M. Jones
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              19-50094-amk        Doc 24    FILED 04/04/19       ENTERED 04/04/19 14:26:48           Page 2 of 2
